       Case 4:19-cv-00892-HSG Document 234 Filed 10/25/19 Page 1 of 3



 1   Megan Barbero, Associate General Counsel (MA Bar No. 668854)
 2   OFFICE OF GENERAL COUNSEL
     U.S. HOUSE OF REPRESENTATIVES
 3   219 Cannon House Office Building
     Washington, D.C. 20515
 4   (202) 225-9700 (telephone)
     (202) 226-1360 (facsimile)
 5   megan.barbero@mail.house.gov
 6   Counsel for Amicus Curiae the United States House of Representatives
 7                               UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF CALIFORNIA
 8                                    OAKLAND DIVISION
 9
      SIERRA CLUB and SOUTHERN BORDER
10
      COMMUNITIES COALITION,
11
                                            Plaintiffs,   Case No. 4:19-cv-00892-HSG
12
                     v.
13                                                        NOTICE OF APPEARANCE
14    DONALD J. TRUMP, President of the United
      States, in his official capacity, et al.,
15
                                            Defendants.
16

17
                                       NOTICE OF APPEARANCE
18
            I, Megan Barbero, hereby enter my appearance as counsel of record in the above-
19
     captioned case for amicus curiae the United States House of Representatives. Please send all
20
     future notices in this matter to me.
21

22

23

24

25

26

27

28


                                 NOTICE OF APPEARANCE (4:19-cv-00892-HSG)
       Case 4:19-cv-00892-HSG Document 234 Filed 10/25/19 Page 2 of 3



 1                                               Respectfully submitted,
 2                                               MEGAN BARBERO
 3                                               Associate General Counsel

 4                                               OFFICE OF GENERAL COUNSEL*
                                                 U.S. HOUSE OF REPRESENTATIVES
 5                                               219 Cannon House Office Building
                                                 Washington, D.C. 20515
 6                                               (202) 225-9700 (telephone)
                                                 (202) 226-1360 (facsimile)
 7                                               megan.barbero@mail.house.gov

 8                                               Counsel for Amicus Curiae the United States House
                                                 of Representatives
 9
     October 25, 2019
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
            *
26             Attorneys for the Office of General Counsel for the U.S. House of Representatives are
     “entitled, for the purpose of performing the counsel’s functions, to enter an appearance in any
27   proceeding before any court of the United States or of any State or political subdivision thereof
     without compliance with any requirements for admission to practice before such court.” 2 U.S.C.
28   § 5571.

                               NOTICE OF APPEARANCE (4:19-cv-00892-HSG)
       Case 4:19-cv-00892-HSG Document 234 Filed 10/25/19 Page 3 of 3



 1                                    CERTIFICATE OF SERVICE
 2          I hereby certify that on October 25, 2019, I caused the foregoing document to be filed via
 3
     the U.S. District Court for the Northern District of California’s CM/ECF system, which I
 4
     understand caused service on all registered parties.
 5

 6
                                                            /s/ Megan Barbero
 7                                                          Megan Barbero
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                NOTICE OF APPEARANCE (4:19-cv-00892-HSG)
